               Case 5:19-cv-00272-MTT Document 1 Filed 07/08/19 Page 1 of 15




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

SUZETTE LOCKART,                                )
                                                )
          Plaintiff,                            )
                                                )
v.                                              ) Case No.:
                                                )
RGL ASSOCIATES, INC. AND                        )
SEAN KASPER,                                    )
                                                )
          Defendants.                           )

                                   Complaint for Damages

          Plaintiff (“Plaintiff”) files her Complaint for Damages against the Defendants

(“Defendants”) for their willful, intentional, and/or negligent violations of the Fair

Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (hereinafter “FDCPA”),

and under Georgia’s Fair Business Practices Act, OCGA §§ 10-1-390 et seq.

(hereinafter “FBPA”).

                                         Jurisdiction

          1.       Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to

28 U.S.C. § 1367 for pendent state law claims.

          2.       This Court has subject matter jurisdiction of claims arising under the

FDCPA which invokes federal question jurisdiction pursuant to 28 U.S.C. § 1331.




Page 1 of 15
02649-0002
               Case 5:19-cv-00272-MTT Document 1 Filed 07/08/19 Page 2 of 15




          3.       This Court also has supplemental jurisdiction with regard to Plaintiff’s

pendent state law claims and under the doctrine of supplemental jurisdiction as set

forth in 28 U.S.C. § 1367.

          4.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and

(2).

          5.       Venue is proper in this Court because the acts and transactions occurred

in this District, Plaintiff resides in this District, and regularly seeks to collect from

consumers residing in this District and in the Division.

                                            Parties

          6.       Plaintiff is a natural person residing in Warner Robins, Georgia, which

is located in Houston County, and is a “consumer” as that term is defined by 15

U.S.C. § 1692a(3), and/or a person affected by a violation of the FDCPA with

standing to bring this claim under 15 U.S.C. § 1692k(a).

          7.       Plaintiff is a “consumer” as that term is defined by O.G.C.A. § 10-1-

392(a)(6).

          8.       Defendant RGL Associates, Inc. (“RGL”) is a debt collection company

operating within, and actively collecting consumer debts in, the State of Georgia,

and is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).




Page 2 of 15
02649-0002
               Case 5:19-cv-00272-MTT Document 1 Filed 07/08/19 Page 3 of 15




          9.       Summons and Complaint may be served on Defendant RGL by service

on its registered agent for service of process in Georgia, Sean R. Kasper 1801

Peachtree Street, Suite 155, Atlanta, GA, 30309, or wherever they may be found.

          10.      Defendant RGL directed communications to Plaintiff using means of

interstate commerce while Plaintiff resided in Georgia and in this judicial district.

          11.      Defendant RGL uses the mails and interstate commerce in the

collection of consumer debts regularly.

          12.      Defendant RGL regularly contacts consumers and attempts to collect

debts from consumers residing in this judicial district.

          13.      Defendant RGL’s principle purpose is the collection of debts.

          14.      Defendant Sean Kasper (“Kasper”) is a debt collection attorney

operating within, and actively collecting consumer debts in, the State of Georgia,

and is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

          15.      Summons and Complaint may be served on Defendant Kasper by

service at 1801 Peachtree Street, Suite 155, Atlanta, GA, 30309, USA, or wherever

he may be found.

          16.      Defendant Kasper directed communications to Plaintiff using means of

interstate commerce while Plaintiff resided in Georgia and in this judicial district.

          17.      Defendant Kasper uses the mails and interstate commerce in the

collection of consumer debts regularly.


Page 3 of 15
02649-0002
               Case 5:19-cv-00272-MTT Document 1 Filed 07/08/19 Page 4 of 15




          18.      Defendant Kasper regularly contacts consumers and attempts to collect

debts from consumers residing in this judicial district.

          19.      Defendant Kasper’s principle purpose is the collection of debts.

                                      Statutory Scheme

                           The Fair Debt Collection Practices Act

          20.      Congress enacted the FDCPA to “eliminate abusive debt collection

practices by debt collectors, to ensure that those debt collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged, and to

promote consistent State action to protect consumers against debt collection abuses.”

15 U.S.C. § 1692(e).

          21.      Debt is a big business in America. In the first quarter of 2017, U.S.

household debt exceeded 12.73 trillion dollars.1 This number exceeds the gross

domestic product of China.2 Credit card debt accounted for six percent or 763.8

billion dollars’ worth of household debt. By April of 2017, the Federal Reserve




1
  Household Debt Makes a Comeback in the U.S., New York Times (May 2017) accessed on Mar.
4, 2018 at https://www.nytimes.com/2017/05/17/business/dealbook/household-debt-united-
states.html
2
  In Debt We Trust for U.S. Consumers With $12.7 Trillion Burden, Bloomberg (Aug. 2017)
accessed on Mar. 3, 2017 at https://www.bloomberg.com/news/articles/2017-08-10/in-debt-we-
trust-for-u-s-consumers-with-12-7-trillion-burden


Page 4 of 15
02649-0002
               Case 5:19-cv-00272-MTT Document 1 Filed 07/08/19 Page 5 of 15




reported Americans had the highest credit card debt in history as the number soared

past the one trillion-dollar mark.3

                          The Georgia Fair Business Practices Act

          22.      The Georgia legislature enacted the GFBPA “to protect consumers and

legitimate business enterprises from unfair or deceptive practices in the conduct of

any trade or commerce in part or wholly in the state. It is the intent of the General

Assembly that such practices be swiftly stopped, and this part shall be liberally

construed and applied to promote its underlying purposes and policies.”

          23.      The FDCPA and GFBPA all provide for enforcement of their respective

protections and civil liability through consumers acting as private attorneys general.

                              Defendants’ Collection Scheme

          24.      Defendant Kasper is the registered agent for Defendant RGL.

          25.      Defendant Kasper also serves (in some capacity) as counsel for

Defendant RGL.

          26.      Defendant RGL directs Defendant Kasper to file various collection

lawsuits on behalf of Defendant RGL.

          27.      Collectively, Defendants have obtained contracts or assignments to

collect defaulted debt for various healthcare providers throughout Georgia.


3
 Americans Now Have the Highest Credit-card Debt in U.S. History, Marketwatch (Aug. 2017)
accessed on Mar. 4, 2017 at https://www.marketwatch.com/story/us-households-will-soon-have-
as-much-debt-as-they-had-in-2008-2017-04-03

Page 5 of 15
02649-0002
               Case 5:19-cv-00272-MTT Document 1 Filed 07/08/19 Page 6 of 15




          28.      One such healthcare provider is Houston Healthcare, which is based in

Warner Robins, Georgia.

          29.      Defendant RGL obtains “authorization” from the healthcare provider to

have Defendant Kasper file a civil suit against individual consumers.

          30.      Defendant RGL also obtains authorization for Defendant Kasper to

communicate through Defendant RGL regarding the consumer’s account from the

healthcare provider.

          31.      Defendants then file collection actions, typically in Magistrate Court,

in the name of the healthcare provider.

          32.      Defendant Kasper is never formally retained by the healthcare

providers.

          33.      Defendants’ agreement violates the rules of the Georgia Bar, amounts

to the unauthorized practice of law, and is void as against public policy.

          34.      Despite filing suits in the name of the healthcare provider, the address

listed for the plaintiff in these civil actions is a P.O. Box associated with Defendant

RGL.

                                Facts Common to All Counts

          35.      Sometime prior to October 10, 2017, Plaintiff incurred a financial

obligation (“Debt”) with Houston Healthcare.

          36.      The Debt is alleged to have arisen from one or more transactions.


Page 6 of 15
02649-0002
               Case 5:19-cv-00272-MTT Document 1 Filed 07/08/19 Page 7 of 15




          37.      The Debt was primarily for personal, family, or household purposes.

          38.      Defendants regularly engage in the collection of debts.

          39.      Defendants’ principle purpose is the collection of debts like the Debt at

issue.

          40.      The Debt was placed with, obtained by, or assigned to Defendants for

the purpose of collecting or attempting to collect the Debt.

          41.      The Debt was in default or alleged to be in default at the time it was

placed with, obtained by, or assigned to Defendants.

          42.      On October 10, 2017, Defendants filed a collection action (“the

collection action”) against Plaintiff in the Magistrate Court of Houston County.

          43.      A redacted copy of Defendants’ October 10, 2017 Statement of Claim

is attached hereto as Exhibit “A.”

          44.      Defendant Kasper was directed to file the collection action by

Defendant RGL against Plaintiff.

          45.      Plaintiff received Defendants’ collection action.

          46.      Defendants’ collection action was brought in the name of “Houston

Hospital Inc.”

          47.      Defendants’ collection action lists the address for “Houston Hospital

Inc.” as P.O. Box 1054 Brunswick, Georgia, 31521.




Page 7 of 15
02649-0002
               Case 5:19-cv-00272-MTT Document 1 Filed 07/08/19 Page 8 of 15




          48.      “Houston Hospitals Inc.” does not maintain a mailing address in

Brunswick, Georgia.

          49.      “Houston Hospitals Inc.” is the named plaintiff in the collection action

to imply the collection action was commenced by Houston Healthcare and to

intimidate consumers, like Plaintiff, into believing she could not receive further

treatment from Houston Healthcare because of this outstanding lawsuit.

          50.      Defendants’ collection action was an attempt to collect a medical debt,

which was incurred for primarily personal, family, or household purposes.

          51.      Defendants’ collection action alleges Plaintiff owed “Houston

Hospitals Inc.” the sum of $890.00 and $105.00 in costs as of October 10, 2017.

          52.      Plaintiff did not owe “Houston Hospitals Inc.” $890.00 plus $105.00 in

costs as of October 10, 2017.

          53.      Defendants’ contract with the alleged healthcare provider is illegal and

void as against public policy and, thus, Defendants were not authorized to collect

any amount from Plaintiff on October 10, 2017 or anytime thereafter.

          54.      As a matter of pattern and practice, Defendant RGL prepares form

pleadings, like the collection action attached as Exhibit “A,” and Defendant Kasper

signs the same without any meaningful attorney involvement until the matter is

placed on a trial calendar.




Page 8 of 15
02649-0002
               Case 5:19-cv-00272-MTT Document 1 Filed 07/08/19 Page 9 of 15




          55.      Plaintiff filed an answer to the collection action, by way of counsel, on

November 2, 2017.

          56.      Defendants had knowledge that Plaintiff was represented by counsel,

beginning November 2, 2017.

          57.      Despite knowing Plaintiff was represented by counsel, Defendant

Kasper communicated directly with Plaintiff and convinced her to sign a consent

judgment on, or about, January 19, 2019.

          58.      As a result of Defendants’ violations of the FDCPA and FBPA, a

wrongful consent judgment was entered against Plaintiff in the amount $890.00 plus

$105 in costs. Plaintiff additionally suffered invasion of her statutory rights and

mental distress.

                                       Causes of Action

               Count I – Violations of the Fair Debt Collection Practices Act

                                   15 U.S.C. §§ 1692 et seq.

          59.      Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

1692a(3).

          60.      The debt identified in the collection action filed by Defendants is a

“debt” as that term is defined by 15 U.S.C.

          61.      Defendants are each a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).


Page 9 of 15
02649-0002
            Case 5:19-cv-00272-MTT Document 1 Filed 07/08/19 Page 10 of 15




          62.   The conversation Defendants had with Plaintiff on or about January 29,

2019 is a “communication” as that term is defined by 15 U.S.C. § 1692a(2).

          63.   Defendants violated 15 U.S.C. § 1692e by seeking to collect amounts

Defendants were not authorized to collect in violation of § 1692e(2)(A).

          64.   Defendants violated 15 U.S.C. § 1692f by seeking to collect amounts

Defendants were not authorized to collect in violation of § 1692f(1).

          65.   Defendants violated 15 U.S.C. § 1692c by communicating directly with

Plaintiff on or about January 29, 2019 in violation of § 1692c(a)(2).

          66.   As a result of each Defendant’s violations of the FDCPA, Plaintiff is

entitled to actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages

in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

                    Count II – Georgia Fair Business Practices Act

                             O.C.G.A. §§ 10-1-390 et seq.

          67.   Plaintiff is a “consumer” as that term is defined by O.C.G.A. § 10-1-

393(a)(6).

          68.   A “consumer transaction” occurred, as that term is defined by OCGA §

10-1-393(a)(10), when Plaintiff received medical treatment from Houston

Healthcare.




Page 10 of 15
02649-0002
            Case 5:19-cv-00272-MTT Document 1 Filed 07/08/19 Page 11 of 15




          69.   The collection of debt related to consumer transactions is also

considered a “consumer transaction,” as that term is defined by OCGA § 10-1-

393(a)(10). 1st Nationwide Collection Agency, Inc. v. Werner, 288 Ga. App. 457,

459 (2007).

          70.   Plaintiff’s counsel mailed an ante litem notice to Defendants by

certified mail in compliance with OCGA § 10-1-399(b) on April 27, 2019.

          71.   Defendant RGL violated OCGA § 10-1-393(a) by violating the FDCPA

in the following ways:

                a) by seeking to collect amounts Defendant RGL was not authorized

                   to collect in violation of 15 U.S.C. § 1692e(2)(A);

                b) by seeking to collect amounts Defendant RGL was not authorized

                   to collect in violation of 15 U.S.C. § 1692f(1);

                c) by implying there was meaningful attorney involvement in the

                   preparation, drafting, and filing of the collection action in violation

                   of 15 U.S.C. § 1692e(10); and

                d) by communicating directly with Plaintiff on or about January 29,

                   2019 while knowing she was represented by counsel in violation of

                   15 U.S.C. § 1692c(a)(2).




Page 11 of 15
02649-0002
            Case 5:19-cv-00272-MTT Document 1 Filed 07/08/19 Page 12 of 15




          72.      Defendant’s violations of the FPBA were done intentionally and

willfully, were not the result of error, and were not in conformity with any law,

regulation, consent order, or other promulgation of rules.

          73.      Plaintiff is entitled to the trebling of any actual and statutory damages

she sustained as a result of the Defendant’s intentional and/or willful violations of

the FBPA pursuant to O.C.G.A. § 10-1-399(c) and, reasonable attorney’s fees and

costs pursuant to O.C.G.A. § 10-1-399(d) from Defendant.

                                   Demand for a Jury Trial

          74.      Trial by jury is hereby demanded.

          WHEREFORE, Plaintiff prays that this Court:

          a) Find that Defendants’ behavior violates the FDCPA;

          b) Find that Defendant RGL intentionally violated the FBPA;

          c) Enter judgment in favor of Plaintiff Lockart and against Defendants for

                statutory damages, actual damages, costs, and reasonable attorney’s fees

                as provided by § 1692k(a) of the FDCPA;

          d) Enter judgment in favor of Plaintiff Lockart and against Defendant RGL

                for general damages, costs, and reasonable attorneys’ fees as provided by

                §§ 10-1-399(a) and (d) of the FBPA;

          e) Enter judgment in favor of Plaintiff Lockart and against Defendant RGL

                for treble damages as provided by § 10-1-399(c).


Page 12 of 15
02649-0002
            Case 5:19-cv-00272-MTT Document 1 Filed 07/08/19 Page 13 of 15




          f) Enter judgment in favor of Plaintiff Lockart and against Defendants for

                interest in accordance with § 51-12-14(a) of the Unliquidated Damages

                Interest Act;

          g) Enter judgment in favor of Plaintiff in an amount to offset any tax liability

                incurred by Plaintiff as a result of acting as a private attorney general and

                enforcing the FDCPA; and,

          h) Grant such other and further relief as the Court may deem just, necessary

                or appropriate.



          Submitted July 8, 2019.

                                                    DANIELS LAW LLC

                                                    /s/Ronald Edward Daniels
                                                    RONALD EDWARD DANIELS
                                                    Georgia Bar No.: 540854
                                                    Counsel for Plaintiff
P.O. BOX 4349
Eastman, GA 31023
478.227.7331 (t)
478.352.0173 (f)
ron@dlawllc.com
rondanielslaw.com




Page 13 of 15
02649-0002
            Case 5:19-cv-00272-MTT Document 1 Filed 07/08/19 Page 14 of 15




                                              /s/ Clifford Carlson
                                              Clifford Carlson
                                              Georgia Bar No. 227503
Cliff Carlson Law, P.C.
1114-C1 Highway 96 #347
Kathleen, Georgia 31047
Tel. 478-254-1018
cc@cliffcarlsonlaw.com




Page 14 of 15
02649-0002
Case 5:19-cv-00272-MTT Document 1 Filed 07/08/19 Page 15 of 15
